Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:

2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole is directed to steps of processing payment transactions. “Processing payment transaction” is a commercial activity. And commercial activities fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including receiving a request from a first party to make a payment to a second party; in response to receiving the request, obtaining virtual card number information for each transaction; 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “communicating the virtual card number information and a request for an enhanced payment processing transfer to an enhanced payment processing bank,” as the transmission of data is also an insignificant extra-solution activity. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims do not recite additional elements but merely further narrow the scope of the abstract idea.  More specifically, dependent claim 2, 3, 8, 10-11 and 16-17 recites additional elements, but these additional elements are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see Electric 
5.	Claims 15-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.
6.	Based on Supreme Court precedent (Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972); Cochrane v. Deener, 94 U.S. 780, 787-88 (1876)) and recent Federal Circuit decisions (In Re Bilski), §101 process must (1) be tied to another statutory class (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing (the Supreme Court recognized that this test is not necessarily fixed or permanent and may evolve with technological advances. Gottschalk v. Benson, 409 U.S. 63, 71 (1972)).
7.	If neither of these requirements is met by the claim(s), the method is not a patent eligible process under 35 U.S.C. §101.
In this particular case, regarding the first test, in performing the steps of the claimed subject matter recited in claims 15-20, there is no requirement that a machine be used, thus the claims are not considered sufficiently tied to another statutory class. Thus, to qualify as a 101 statutory method, the claim should positively recite the other statutory class (the thing or product) to which it is tied and should sufficiently transform the underlying subject matter. A mere field-of-use limitation is generally insufficient to render an otherwise ineligible method claim patent eligible. This means the machine or transformation must impose meaningful limits on the method claim's scope to pass the test. In addition, insignificant extra- solution activity will not transform an unpatentable principle into a patentable process. This means reciting a specific machine or a particular transformation of a specific article in an insignificant step, such as data 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRUUS et al (BRUUS hereinafter, WO2001007873A2).
Re claim 1. BRUUS discloses a computing device comprising: a processor; a storage device; and instructions stored in the storage device that when executed by the processor, direct the computing device to: receive a request from a first party to make a payment to a second party (page 13 lines 30-34), the request comprising one or more transactions, each transaction comprising at least a second party identifier and an amount of the payment; in response to receiving the request, obtain virtual card number information for each transaction (see page 13 line 30-page 14 line 15); and for each transaction, communicate the virtual card number information and a request for an enhanced payment processing transfer to an enhanced payment processing bank, the request for the enhanced payment processing transfer being a request for an electronic payment transfer from the enhanced payment processing bank to a financial institution associated with the second party identifier according to a processing result of the virtual card number information, the request for the enhanced payment processing transfer comprising the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.







/OJO O OYEBISI/Primary Examiner, Art Unit 3697